ORDER
PER CURIAM:
Following a jury trial at which he testified in his own defense, Paul Sharp was convicted in the Circuit Court of Buchanan County of one count of possessing a controlled substance in violation of § 195.202, RSMo. He was sentenced to nine years’ imprisonment. After we affirmed Sharp’s conviction on direct appeal, he filed a motion for post-conviction relief under Supreme Court Rule 29.15, alleging that his trial counsel was ineffective for failing to object to the prosecutor’s use of Sharp’s prior convictions in his closing argument, and for failing to request that the jury be instructed concerning the limited purpose for which his prior convictions were relevant. The circuit court denied Sharp’s post-conviction relief motion following an evidentiary hearing. Sharp appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).